DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 8, 9A and 9B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,777,738. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US 10,777,738 anticipates claim 54 of the instant application, as illustrated in the table below.
Patent US 10,777,738
Instant application 16/989,155
1. A method of fabricating a magnetoresistive bit from a magnetoresistive stack including (i) a first magnetic region, (ii) an intermediate region disposed over the first magnetic region, and (iii) a second magnetic region disposed over the intermediate region, the method comprising:
54. A method of fabricating a magnetoresistive bit from a magnetoresistive stack including (i) a first magnetic region, (ii) an intermediate region disposed over the first magnetic region, and (iii) a second magnetic region disposed over the intermediate region, the method comprising:
(a) etching through a first portion of the magnetoresistive stack to form at least one sidewall, wherein at least a portion of the at least one sidewall includes redeposited material after the etching;
(a) etching through a first portion of the magnetoresistive stack to form one or more sidewalls, the one or more sidewalls including a redeposited material;
(b) after the etching in step (a), rendering at least a portion of the redeposited material electrically-nonconductive; and
(b) modifying at least a portion of the redeposited material;
wherein the method further comprises depositing a first encapsulation material on the etched magnetoresistive stack after step (b)
(c) depositing a first encapsulation material on the etched magnetoresistive stack after step (b);
(c) etching through a second portion of the magnetoresistive stack after step (b),
(d) etching through a second portion of the magnetoresistive stack;
11. The method of claim 1, further including depositing a second encapsulation material on the etched magnetoresistive stack after step (c).
and (e) depositing a second encapsulation material on the etched magnetoresistive stack after step (d).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “terminating the etching at an interface of the intermediate region and the fixed magnetic region” of claim 47 was not described in the specification as originally filed and constitutes new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41, 48-50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2007/0081279).
Regarding claim 41, Hong discloses, in FIGS. 5-10 and in related text, a method of fabricating a magnetoresistive bit from a magnetoresistive stack including (i) a free magnetic region, ii) a fixed magnetic region, and iii) an intermediate region disposed between the free magnetic region and the fixed magnetic region, the method comprising: 
(a) etching through a first portion of the magnetoresistive stack to form one or more first sidewalls, the one or more first sidewalls including a first redeposited material (706) (see Hong, FIG. 7A, [0033]-[0034], [0044]-[0045], [0048]-[0049]); 
(b) removing at least a portion of the first redeposited material (see Hong, FIG. 7B, [0049]); 
(c) depositing a first encapsulation material (802) on the etched magnetoresistive stack (see Hong, FIG. 8, [0050]); and 
(d) etching through a second portion of the magnetoresistive stack (see Hong, FIG. 9A, [0051]).
Regarding claim 48, Hong discloses wherein step (a) includes terminating the etching (702) within the intermediate region (518) (see Hong, [0048]).
Regarding claim 49, Hong discloses wherein step (a) includes an ion beam etching process (702) (see Hong, [0048]).
Regarding claim 50, Hong discloses wherein the first encapsulation material (802) includes at least one of an oxide or a nitride (see Hong, [0050]).
Regarding claim 52, Hong discloses wherein step (d) forms one or more second sidewalls, the one or more second sidewalls including a second redeposited material (906), and wherein the method further comprises: depositing a second encapsulation material (1002) on the etched magnetoresistive stack after step (d) and after removing the second redeposited material (see Hong, FIGS. 9A-9B and 10, [0051]-[0053]).
Claims 41 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudivarthi (US 2015/0357560).
Regarding claim 41, Mudivarthi discloses, in FIGS. 1-7 and in related text, a method of fabricating a magnetoresistive bit from a magnetoresistive stack including (i) a free magnetic region, ii) a fixed magnetic region, and iii) an intermediate region disposed between the free magnetic region and the fixed magnetic region, the method comprising: 
(a) etching through a first portion of the magnetoresistive stack to form one or more first sidewalls, the one or more first sidewalls including a first redeposited material (202) (see Mudivarthi, FIG. 3, [0016], [0019]-[0020]); 
(b) removing at least a portion of the first redeposited material (see Mudivarthi, FIG. 4, [0021]); 

(d) etching through a second portion of the magnetoresistive stack (see Mudivarthi, FIG. 6, [0023]).
Regarding claim 47, Mudivarthi discloses wherein step (a) includes terminating the etching at an interface of the intermediate region (130) and the fixed magnetic region (140/142) (see Mudivarthi, FIG. 3, [0019]-[0020]).
Claims 54-55 and 58-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2007/0081279).
Regarding claim 54, Hong discloses, in FIGS. 5-10 and in related text, a method of fabricating a magnetoresistive bit from a magnetoresistive stack including (i) a first magnetic region, (ii) an intermediate region disposed over the first magnetic region, and (iii) a second magnetic region disposed over the intermediate region, the method comprising: 
(a) etching through a first portion of the magnetoresistive stack to form one or more sidewalls, the one or more sidewalls including a redeposited material (706) (see Hong, FIG. 7A, [0033]-[0034], [0044]-[0045], [0048]-[0049]); 
(b) modifying at least a portion of the redeposited material (see Hong, FIG. 7B, [0049]); 
(c) depositing a first encapsulation material (802) on the etched magnetoresistive stack after step (b) (see Hong, FIG. 8, [0050]); 
(d) etching through a second portion of the magnetoresistive stack (see Hong, FIG. 9A, [0051]); and 

Regarding claim 55, Hong discloses wherein step (b) includes removing at least the portion of the redeposited material (see Hong, FIG. 7B, [0049]).
Regarding claim 58, Hong discloses wherein one or both of the first (802) and second (1002) encapsulation materials include at least one of an oxide or a nitride (see Hong, [0050], [0053]).
Regarding claim 59, Hong discloses wherein step (d) forms one or more additional sidewalls (see Hong, FIG. 9A).
Regarding claim 60, Hong discloses wherein step (b) includes an angled etch process (see Hong, FIG. 7B, [0049]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kitagawa (US 9,117,924).
Regarding claim 51, Hong discloses the method of claim 41.
Hong discloses wherein step (d) forms one or more second sidewalls, the one or more second sidewalls including a second redeposited material (906) (see Hong, FIG. 9A, [0051]), and wherein the method further comprises: depositing a second encapsulation material (1002) on the etched magnetoresistive stack after step (d) (see Hong, FIG. 10, [0053]).

Kitagawa teaches redeposited material (20) (see Kitagawa, FIG. 3B, column 3, line 61 to column 4, line 4). Kitagawa teaches instead of removing the redeposited material, Kitagawa teaches rendering the redeposited material as insulation material (see Kitagawa, column 4, lines 5-8). Thus Kitagawa teaches without removing the second redeposited material.
Hong and Kitagawa are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Kitagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hong to include without removing the second redeposited material, as taught by Kitagawa, in order to prevent short circuit (see Kitagawa, column 4, lines 35-58), and because it is use of known technique to improve similar devices in the same way (in preventing short circuit). See Hong, [0012], [0018]; Kitagawa, column 4, lines 5-8. See also, MPEP § 2143.
Regarding claim 53, Hong discloses the method of claim 41.
Hong discloses wherein step (d) forms one or more second sidewalls, the one or more second sidewalls including a second redeposited material (906) (see Hong, FIG. 9A, [0051]), and wherein the method further comprises: depositing a second encapsulation material (1002) on the etched magnetoresistive stack after step (d) (see Hong, FIG. 10, [0053]).

Kitagawa teaches redeposited material (20) (see Kitagawa, FIG. 3B, column 3, line 61 to column 4, line 4). Kitagawa teaches instead of removing the redeposited material, Kitagawa teaches rendering the redeposited material electrically non-conductive (as nitride or oxide insulation material) (see Kitagawa, column 4, lines 5-19). Thus Kitagawa teaches after rendering the second redeposited material electrically non-conductive.
Hong and Kitagawa are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Kitagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hong to include after rendering the second redeposited material electrically non-conductive, as taught by Kitagawa, in order to prevent short circuit (see Kitagawa, column 4, lines 35-58), and because it is use of known technique to improve similar devices in the same way (in preventing short circuit). See Hong, [0012], [0018]; Kitagawa, column 4, lines 5-8. See also, MPEP § 2143.
Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mudivarthi in view of Kitagawa (US 9,117,924).
Regarding claim 42, Mudivarthi discloses the method of claim 41.

Mudivarthi does not explicitly disclose rendering at least a portion of remaining first redeposited material electrically non-conductive.
Kitagawa teaches redeposited material (20) (see Kitagawa, FIG. 3B, column 3, line 61 to column 4, line 4). Kitagawa teaches rendering the redeposited material electrically non-conductive (as nitride or oxide insulation material) (see Kitagawa, column 4, lines 5-19). Thus Kitagawa teaches rendering at least a portion of remaining first redeposited material electrically non-conductive.
Mudivarthi and Kitagawa are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mudivarthi with the features of Kitagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mudivarthi to include rendering at least a portion of remaining first redeposited material electrically non-conductive, as taught by Kitagawa, in order to prevent short circuit (see Kitagawa, column 4, lines 35-58).
Regarding claim 43, Mudivarthi in view of Kitagawa teaches the method of claim 42. 
Kitagawa teaches wherein rendering at least a portion of remaining first redeposited material electrically non-conductive after step (b) includes subjecting the magnetoresistive stack to a chemical process (see Kitagawa, column 4, lines 5-19), with 
Regarding claim 44, Mudivarthi in view of Kitagawa teaches the method of claim 42. 
Kitagawa teaches wherein rendering at least a portion of remaining first redeposited material electrically non-conductive after step (b) includes subjecting the magnetoresistive stack to an oxidation process (see Kitagawa, column 4, lines 5-19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Regarding claim 45, Mudivarthi in view of Kitagawa teaches the method of claim 42. 
Kitagawa teaches wherein rendering at least a portion of remaining first redeposited material electrically non-conductive after step (b) includes subjecting the magnetoresistive stack to a nitridization process (see Kitagawa, column 4, lines 5-19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Regarding claim 46, Mudivarthi in view of Kitagawa teaches the method of claim 42. 
Kitagawa teaches wherein rendering at least a portion of remaining first redeposited material electrically non-conductive after step (b) includes subjecting the magnetoresistive stack to plasma oxidation (see Kitagawa, column 4, lines 5-19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kitagawa (US 9,117,924).
Regarding claim 56, Hong discloses the method of claim 54. 
Hong discloses step (b) including removing at least the portion of the redeposited material (see Hong, FIG. 7B, [0053]). Hong does not explicitly disclose subjecting at least the portion of the redeposited material to a chemical process.
Kitagawa teaches redeposited material (20) (see Kitagawa, FIG. 3B, column 3, line 61 to column 4, line 4). Kitagawa teaches instead of removing the redeposited material, Kitagawa teaches subjecting the redeposited material to a chemical process (see Kitagawa, column 4, lines 5-19). Thus Kitagawa teaches subjecting at least the portion of the redeposited material to a chemical process.
Hong and Kitagawa are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Kitagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hong to include subjecting at least the portion of the redeposited material to a chemical process, as taught by Kitagawa, in order to prevent short circuit (see Kitagawa, column 4, lines 35-58), and because it is use of known technique to improve similar devices in the same way (in preventing short circuit). See Hong, [0012], [0018]; Kitagawa, column 4, lines 5-8. See also, MPEP §2143.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Mudivarthi (US 2015/0357560).
Regarding claim 57, Hong discloses the method of claim 54.
Hong discloses step (b) (see discussion on claim 54 above). 
Hong does not explicitly disclose removing at least the portion of the redeposited material and subjecting remaining redeposited material to a chemical process.
Mudivarthi teaches removing at least the portion of the redeposited material (202) and subjecting remaining redeposited material (212) to a chemical process (see Mudivarthi, FIGS. 3-5, [0020]-[0022]).
Hong and Mudivarthi are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Mudivarthi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hong to include removing at least the portion of the redeposited material and subjecting remaining redeposited material to a chemical process, as taught by Mudivarthi, in order to lessen the impact of the redeposited material and maintain uniform switching characteristics (see Mudivarthi, [0021], [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811